PER curiam:
(Regla 50)
Debemos examinar la aplicación de la doctrina de cosa juzgada en su modalidad de impedimento colateral por sentencia en el proceso civil de confiscación, cuando los car-gos por comisión de delitos fueron desestimados por incum-plimiento con los términos de juicio rápido según dispues-*49tos en la Regla 64(n)(5) de Procedimiento Criminal,(1) y han transcurrido cerca de dos años y medio desde la des-estimación de los cargos sin que se hayan presentado nue-vas denuncias. Luego de estudiar el historial legislativo de la Ley Uniforme de Confiscaciones de 1988 (Ley Uniforme de Confiscaciones(2) resolvemos que, conforme a las cir-cunstancias particulares del caso de marras, procede decla-rar con lugar la demanda de impugnación de confiscación al amparo de la referida doctrina.
I
En septiembre de 2001, mientras se diligenciaba una orden de allanamiento en la residencia de la Sra. Milagros Suárez Morales, la Policía de Puerto Rico ocupó y confiscó $9,521 que alegadamente había sido utilizado con relación a la violación del Art. 412 de la Ley de Sustancias Contro-ladas(3) e infracción al Art. 5.01 de la Ley de Armas de Puerto Rico(4) Dicha confiscación fue notificada a la señora Suárez Morales, quien la impugnó oportunamente.
Por los mismos hechos relacionados con este allana-miento, Suárez Morales fue denunciada criminalmente por infracción a la Ley de Sustancias Controladas y a la Ley de Armas de Puerto Rico. Así las cosas, el día señalado para la celebración de la vista de determinación de causa probable para acusar, en noviembre de 2001, el Tribunal de Primera Instancia desestimó las referidas denuncias por incumpli-miento con el derecho a juicio rápido, conforme éste está delimitado en la Regla 64(n)(5) de Procedimiento *50Criminal.(5) El Ministerio Público no recurrió en alzada y de los autos no surge que, desde la desestimación de los cargos hasta la fecha —aproximadamente dos años y me-dio— se hayan presentado denuncias nuevamente según lo dispone la Regla 67 de Procedimiento Criminal.(6)
En virtud de la desestimación de la denuncia criminal, la señora Suárez Morales presentó una moción de senten-cia sumaria en el pleito de confiscación mediante la cual alegó que la desestimación de los cargos criminales por in-cumplimiento con los términos de juicio rápido constituye impedimento colateral por sentencia para la acción civil de confiscación.
Visto lo anterior, el Tribunal de Primera Instancia de-claró con lugar la demanda de impugnación en julio de 2003. Inconforme, el Procurador General acudió ante el Tribunal de Circuito de Apelaciones (Tribunal de Apelaciones). Alegó que la doctrina de cosa juzgada, en su modalidad de impedimento colateral por sentencia, no aplicaba a los hechos del caso de autos porque para la fe-cha en que éstos ocurrieron la Ley Uniforme de Confisca-ciones, 34 L.P.R.A. sec. 1723 et seq., disponía expresamente que el resultado de la acción penal no tendría efecto de cosa juzgada en la acción civil de confiscación. Según el Procurador General, el tribunal de instancia erró al darle aplicación retroactiva a la Ley Núm. 18 de 1ro de enero de 2003 que enmendó la Ley Uniforme de Confiscaciones para restablecer la aplicación de dicha doctrina a los procedi-mientos de confiscación.
El Tribunal de Apelaciones confirmó la determinación del Tribunal de Primera Instancia. De este dictamen el *51Procurador General acudió ante nos. Sostiene que la refe-rida enmienda a la Ley Uniforme de Confiscaciones no tiene efecto retroactivo y que, aún de resolverse lo contra-rio, no procede aplicar la doctrina de impedimento colate-ral por sentencia al caso de autos porque la desestimación de los cargos criminales por juicio rápido no es final y firme, ya que el Ministerio Público podría volver a presen-tar denuncias conforme a la Regla 67 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Vista su solicitud de certio-rari, procedemos a resolver la controversia planteada sin trámite ulterior de acuerdo con la Regla 50 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A.
La controversia primaria en este caso es determinar si procede aplicar la doctrina de impedimento colateral por sentencia cuando los cargos criminales que dieron origen al proceso de confiscación son desestimados por violación al derecho a juicio rápido. No obstante, previo a esto es pertinente que estudiemos el historial legislativo de la Ley Uniforme de Confiscaciones con respeto a la disponibilidad de la referida doctrina en procesos de confiscaciones. Veamos.
II
A. La confiscación es el acto de ocupación que lleva a cabo el Estado de todo derecho de propiedad sobre cualesquiera bienes que hayan sido utilizados en relación con la comisión de ciertos delitos. Del Toro Lugo v. E.L.A., 136 D.P.R. 973, 980-981 (1994). La facultad del Estado de apropiarse de bienes relacionados con la actividad delictiva puede concretarse como parte del proceso criminal que se lleva en contra del propietario o poseedor de la propiedad confiscada así como también por medio de una acción civil contra la cosa u objeto mismo. Id., pág. 981. La primera se conoce como confiscación criminal, la cual se realiza como parte de “la acción in personam contra un imputado en un *52caso criminal” y "se impone la confiscación como una pena adicional”. Id., pág. 981. “La confiscación criminal forma parte integral del procedimiento criminal contra el propie-tario de la cosa a ser incautada, y la convicción [sic] de éste es, precisamente, el fundamento que origina la confiscación”. íd., págs. 981-982.
La confiscación civil, por su parte, es una acción in rem, en la cual se imputa la utilización de la propiedad confiscada en la comisión de un delito. íd., pág. 982. Se trata de una ficción jurídica mediante la cual —en cierta medida— se culpa a la propia cosa por su participación en el delito. El derecho del Estado de tomar posesión de la cosa surge del mal uso que se le haya dado a ésta. “Los elementos pertinentes a la determinación de si procede una confiscación civil son: si existe prueba suficiente y preponderante de que se ha cometido un delito y que exista un nexo entre la comisión del delito y la propiedad confiscada.” íd., pág. 983. “La confiscación civil constituye una acción independiente del resultado de la acción penal que por el mismo delito el Estado puede incoar contra un sospechoso en particular, de haber alguno”. (Énfasis suprimido.) íd., pág. 982.
En Puerto Rico, la Ley Uniforme de Confiscacio-nes dispone la incautación a favor del Estado Libre Aso-ciado de Puerto Rico de toda propiedad que sea utilizada en relación con, o sea el producto o resultado de, la comi-sión de delitos tipificados en el Código Penal de Puerto Rico, en la Ley de Sustancias Controladas, en la Ley de Armas y Explosivos, en las leyes de crimen organizado, entre varias otras leyes especiales. 34 L.P.R.A. see. 1723. En ésta se establece un procedimiento de naturaleza civil para efectuar la confiscación y la correspondiente acción de impugnación. 34 L.P.R.A. secs. 1723a, 1723b y 1723f. La ley expresamente dispone que las cuestiones que se susci-ten, así como la celebración de los procedimientos, deberán tramitarse conforme a las Reglas de Procedimiento Civil. *5334 L.P.R.A. sec. 1723f. Se establece, además, la Junta de Confiscaciones, que está encargada de administrar y regular el uso y disposición de la propiedad confiscada. 34 L.P.R.A. sec. 1723m et seq.
El propósito de la Ley Uniforme de Confiscaciones fue actualizar la Ley Uniforme de Confiscaciones de Vehí-culos, Bestias y Embarcaciones de 1960 y ampliar la auto-ridad del Pueblo de Puerto Rico para confiscar la propiedad que sea utilizada con fines ilegales. 1988 Leyes de Puerto Rico 408. Asimismo, se expresó en la Exposición de Motivos que:
La confiscación de los bienes que propician la comisión de un delito puede ser un elemento disuasivo para el delincuente que por temor a exponerse al peligro de perder su propiedad limita su actividad delictiva o no le resulta tan fácil su realización. Además, es de justicia que la sociedad que ha sido perjudicada por las acciones delictivas pueda obtener algún beneficio mediante la confiscación de la propiedad utilizada en la comisión de un delito y se detenga su uso para futuras ac-tuaciones delictivas. Id., pág. 409.
A principios del 2000 la Ley Núm. 32 de 14 de enero de 2000 enmendó el Art. 2 de la Ley Uniforme de Confiscaciones, supra, para, entre otras cosas, añadirle el inciso (c) y disponer lo siguiente:
Naturaleza de la Acción: El resultado favorable al acusado o imputado en cualquiera de las etapas de la acción criminal no será impedimento para, ni tendrá efecto de cosa juzgada so-bre, la acción civil de confiscación, aunque ésta se base en los hechos imputados en la acción penal. 2000 (Parte 1) Leyes de Puerto Rico 371, 376.
En la Exposición de Motivos de esta ley se expresó que la medida estaba encaminada, entre otras cosas, a “precisar la naturaleza de la acción confiscatoria”. Id., pág. 373. A esos efectos, se reiteró que, contrario a la acción criminal de confiscación, la acción de confiscación de natu-raleza civil prevaleciente en nuestra jurisdicción es una *54acción in rem, es decir, que va dirigida contra la cosa. íd., pág. 372. “Esta confiscación se basa en la ficción legal de que la cosa es la ofensora primaria.” íd. Por lo tanto, se reconoció que “el procedimiento in rem tiene existencia in-dependiente del proceso criminal in personam, y no queda afectado en modo alguno por éste”. íd. Conforme a ello, se expresó que la confiscación podría efectuarse antes de acu-sar a la persona, antes de que exista una declaración de culpabilidad o absolución o antes, incluso, de que se pre-sente algún cargo criminal. íd., págs. 372-373. Así, para hacer de la Ley Uniforme de Confiscaciones “un instru-mento más efectivo y preciso en la lucha contra el crimen”, sé enmendó su Art. 2, supra, para excluir la aplicación de la doctrina de impedimento colateral por sentencia en ca-sos de confiscación. íd., pág. 374.
Posteriormente, a principios del 2003, este mismo Art. 2 de la Ley Uniforme de Confiscaciones, supra, fue enmendado nuevamente para eliminar el inciso (c) que añadió la Ley Núm. 32, supra. En la Exposición de Motivos de la Ley Núm. 18 de 1ro de enero de 2003, que enmendó dicho artículo, se expresó que la exclusión de la doctrina de impedimento colateral por sentencia mediante la Ley Núm. 32, supra, se realizó “sin tomar en consideración lo resuelto por el Tribunal Supremo en [Carlo] vs. Srio. de Justicia, 107 D.P.R. 356 (1978) y [Del Toro Lugo] vs. E.L.A., [136 D.P.R. 973 (1994)]”. 2003 (Parte 1) Leyes de Puerto Rico 64. Se dijo además que:
Dicha enmienda vulnera el derecho del acusado a no ser juz-gado dos veces por el mismo delito y el derecho a no ser pri-vado de su propiedad sin el debido proceso de ley y previa justa compensación. Artículo II, secciones 7, 9 y 11 de la Cons-titución del Estado Libre Asociado de Puerto Rico.
El propósito de la presente Ley es corregir esa situación eli-minando el inciso (c) del Artículo 2 de la Ley de Confiscacio-nes, para que se ajuste al ordenamiento jurídico vigente y so-bre todo al mandato constitucional. El Artículo 2, según fue *55enmendado por la Ley Núm. 32 de 14 de enero de 2000, para incluir el inciso (c) va en contra de los postulados constitucio-nales fundamentales en una democracia. El mismo violenta el principio fundamental del proceso de confiscación: el cual es que para que una confiscación se pueda sostener le corresponde al Estado Libre Asociado demostrar que la propiedad confis-cada fue__ utilizada en una actividad delictiva. (Énfasis suplido.) íd., págs. 64-65.
También se reconoció que conforme a la obligación de la Asamblea Legislativa de velar por el fiel cumplimiento de la Constitución del Estado Libre Asociado de Puerto Rico, no se podía permitir la vigencia de leyes mediante las cuales el Estado se beneficiara de sus propios actos ilegales, en contra de las garantías constitucionales de los ciudadanos. íd., pág. 65.
B. Del historial de la Ley Uniforme de Confiscaciones reseñado anteriormente se desprende el propósito de la Asamblea Legislativa de darle efecto retroactivo a la Ley Núm. 18, supra, y así reiterar lo resuelto por este Tribunal en los casos Carlo v. Srio. de Justicia, 107 D.P.R. 356 (1978), y Del Toro Lugo v. E.L.A., 136 D.P.R. 973 (1994). En dichos casos reafirmamos el vínculo necesario en todo caso de confiscación entre la propiedad confiscada y la comisión del delito. En particular, en Carlo v. Srio. de Justicia, supra, pág. 363, resolvimos que la absolución del acusado luego de ventilado el juicio en su fondo “adjudica con finalidad irrevisable el hecho central, tanto del caso criminal como el de confiscación”, de que el objeto confiscado no se utilizó en la comisión de delito. Es una “anomalía” resolver que el ciudadano tiene que demostrar en el procedimiento civil de confiscación que no utilizó la propiedad incautada para la comisión del delito cuando en el procedimiento criminal ello quedó demostrado. íd. Expresamos, de igual forma, que
[l]a doctrina de impedimento colateral por sentencia exige la desestimación del segundo proceso, aun cuando tenga por ob-jeto un delito distinto, si al resolverse el caso anterior se ad-*56judicaron y determinaron hechos necesariamente decisivos para el segundo. No podrá disminuirse el valor y consecuencia de la sentencia absolutoria recaída sobre el hecho medular de ambos procedimientos [que el acusado utilizó su propiedad en la comisión del delito] por lo que la confiscación debe anularse, toda vez que no puede ponérsele en riesgo de ser castigado dos veces por el mismo delito (Const., Art. II, Sec.ll), y la subsis-tencia de la confiscación vulneraría los preceptos constitucio-nales que excluyen la privación de propiedad sin debido pro-ceso (Art. II, Sec.7); o su toma sin mediar justa compensación (Art. II, Sec.9). (Citas omitidas.) íd., págs. 363-364.
De otra parte, en Del Toro Lugo v. E.L.A., supra, págs. 992-993, resolvimos que no procede la confiscación cuando la determinación del tribunal de instancia de no causa probable para acusar por el delito imputado adviene final y firme sin que el Ministerio Público haya solicitado vista prelimar en alzada. “[L]a determinación de no causa final y firme de un imputado constituye una determinación judicial que deja a éste libre, independientemente de si es una determinación en los méritos o no lo es.” (Enfasis en el original.) íd., pág. 992. Ello debido a que la determinación final y firme de no causa en vista preliminar significa que el Estado no pudo demostrar la existencia de un mínimo de evidencia para apoyar la conclusión de que se cometió un delito y de que con toda probabilidad fue el imputado quien los cometió. íd. En ese contexto, estamos ante una “determinación que exonera al imputado” pues el Estado no puede volver a presentar cargos criminales por los mismos hechos una vez la determinación de no causa probable para acusar adviene final y firme. íd.
En síntesis, los referidos casos reconocen que la absolución en los méritos durante el juicio en su fondo, la exoneración del imputado al advenir final y firme la determinación de no causa probable para acusar, así como la supresión de la única evidencia incriminatoria durante el procedimiento criminal, son fundamentos suficientes para aplicar la doctrina de impedimento colateral por sentencia en el correspondiente proceso civil de confiscación y de esa *57manera evitar incongruencias injustificadas entre el orde-namiento criminal y el civil.
Al enmendar la Ley Uniforme de Confiscaciones mediante la Ley Núm. 18, supra, la Asamblea Legislativa re-conoció la vigencia de esta jurisprudencia y el menoscabo de los derechos de los ciudadanos que causa la exclusión de la doctrina de impedimento colateral en casos de confiscación. Véase Informe de la Comisión de lo Jurídico de la Cámara de Representantes sobre el P. de la C. 1972 de 25 de junio de 2002. El propósito de la referida Ley Núm. 18 fue “corregir” esa situación al hacer dicha doc-trina disponible en estos casos. íd., pág. 8. De esa manera se ajustó la ley al ordenamiento jurídico vigente y, según lo entendió la Asamblea Legislativa, a la Constitución del Es-tado Libre Asociado de Puerto Rico.
De lo anterior se colige que si la Asamblea Legislativa entendió que el inciso (c) del Art. 2 de la Ley Uniforme de Confiscaciones, supra, era contrario a “los postulados cons-titucionales fundamentales en una democracia”, su inten-ción era restarle efectividad aun en aquellos casos cuyos hechos ocurrieron previo a la aprobación de la Ley Núm. 18, supra. La Asamblea Legislativa determinó al aprobar dicha ley que el inciso (c) “violenta el principio fundamental del proceso de confiscación”. Por lo tanto, no podría con-cluirse que se propuso adjudicar las confiscaciones efectua-das después de la aprobación de la enmienda al amparo de un procedimiento que se entiende constitucionalmente co-rrecto, mientras que las que se efectuaron previo a dicha enmienda, por suerte del momento en que ocurrieron, es-tén sujetas a un procedimiento que la Asamblea Legisla-tiva entendió que violaba postulados constitucionales y contradecía el principio básico de la confiscación, a saber: el nexo entre el delito y la propiedad ocupada.
No obstante lo anterior, y para despejar toda incertidumbre al respecto, la Asamblea Legislativa promulgó y la Gobernadora Hon. Sila M. Calderón aprobó la Ley *58Núm. 43 de 9 de enero de 2004 para aclarar que la Ley Núm. 18, supra, es retroactiva al 14 de enero de 2000, fecha en que la Ley Núm. 32, supra, excluyó la aplicación de la doctrina de cosa juzgada en los procesos de confiscación. En la Exposición de Motivos de la referida Ley Núm. 43 se dijo que
... se hace imperativo clarificar que la intención de esta Asamblea Legislativa, al aprobar la Ley Núm. 18, supra, fue derogar cualquier efecto detractor que tuviera la Ley Núm. 32, supra, en los derechos constitucionales de las personas. Esto es, que para todos los fines jurídicos dicha enmienda nunca existió. Por lo que, obviamente, será de aplicación a todo pro-ceso, judicial o administrativo, que no haya advenido final y firme al momento de la aprobación de esta ley.
Por los fundamentos que anteceden, esta Asamblea Legisla-tiva tiene la obligación de enmendar la vigencia de la Ley Núm. 18, supra, para hacerla retroactiva al 14 de enero de 2000. (Énfasis suplido.) 2004 (Parte 1) Leyes de Puerto Rico 225.
Sin embargo, entre diciembre de 2003 y febrero de 2004, el Procurador General presentó varias solicitudes de certio-rari ante nos en las que planteó la misma controversia: si la enmienda del citado Art. 2 de la Ley Uniforme de Con-fiscaciones, aprobada mediante la Ley Núm. 18 de 1 de enero de 2003, aplicaba a hechos ocurridos antes de su aprobación, es decir, si aplicaba retroactivamente.(7) Este Tribunal declaró “no ha lugar” todas sus solicitudes y en este caso finalmente decidimos aclarar de manera defini-tiva este asunto. Con la aprobación de la Ley Núm. 43, *59supra, se reitera entonces el propósito de la Asamblea Le-gislativa de plasmar en ley lo que los tribunales venían haciendo consistentemente al darle efecto retroactivo a la citada Ley Núm. 18 de 2003.
Aclarada la disponibilidad de la doctrina de cosa juz-gada en su modalidad de impedimento colateral por sen-tencia a confiscaciones efectuadas previo a la aprobación de la Ley Núm. 18 de 2003, veamos su aplicación a los hechos del caso de marras.
HH l-H [ — i
La doctrina de impedimento colateral por sentencia opera
... “cuando un hecho esencial para el pronunciamiento de una sentencia se dilucida y determina mediante sentencia vá-lida y final [y] tal determinación es concluyente en un segundo pleito entre las mismas partes, aunque estén envueltas causas de acción distintas”. (Énfasis suprimido.) Fatach v. Triple S, Inc., 147 D.P.R. 882, 889 (1999), citando a A&P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753, 762 (1981).
El propósito de esta doctrina es promover la economía procesal al proteger a los litigantes contra juicios repetidos sobre la misma controversia, al evitar juicios innecesarios y al prevenir sentencias incongruentes. A & P Gen. Contractors v. Asoc. Caná, supra, pág. 761. El fin último es evitar que la parte afectada por la doctrina vuelva a litigar asuntos que perdió en un pleito anterior. Id., pág. 758.
No obstante, la doctrina de impedimento colateral por sentencia no aplica de manera automática a procedimientos de impugnación de confiscación relacionados a los mismos hechos de una acción penal previamente adjudicada. First Bank, Univ. Ins. Co. v. E.L.A., 156 D.P.R. 77, 83 (2002). Esto es debido a que dicha doctrina no afecta el hecho principal de que el proceso de confiscación es de naturaleza in rem, o sea, que “va dirigido contra la cosa *60misma y no contra el dueño de la propiedad, su poseedor, encargado o cualquier otra persona con interés legal sobre ésta”. íd. De este caso se colige que no aplica la doctrina de impedimento colateral por sentencia cuando un pasajero del vehículo de motor confiscado hace alegación de culpa-bilidad por posesión de sustancias controladas a pesar de que se determina no causa probable para arresto contra el poseedor del vehículo.
En cambio, de Carlo v. Srio. de Justicia, supra, surge que la absolución del acusado luego de un juicio en sus méritos surte efecto de impedimento colateral por senten-cia en el proceso de confiscación. Asimismo, en Del Toro Lugo v. E.L.A., supra, la determinación de no causa probable para acusar constituye cosa juzgada en su modalidad de impedimento colateral por sentencia en el proceso de confiscación. De igual forma, la supresión de la evidencia inculpatoria en el procedimiento criminal es impedimento colateral para el proceso de confiscación.
La norma general vigente es que sólo surtirá efecto de impedimento colateral por sentencia en el pleito de confiscación “aquellas determinaciones judiciales en un juicio plenario que inevitablemente adjudiquen, en sus méritos, los hechos esenciales de la acción confiscatoria”. Del Toro Lugo v. E.L.A., supra, págs. 990-991. Sin embargo, hemos reconocido de igual forma que la determinación final y firme de no causa probable para acusar y la supresión de la evidencia inculpatoria son impedimento colateral por sentencia en la acción de confiscación. Del Toro Lugo v. E.L.A., supra, pág. 991. Ello, a pesar de que dichas determinaciones judiciales no constituyen una adjudicación en los méritos de la culpabilidad o inocencia del imputado. No procede la confiscación bajo estas circunstancias porque no existe el elemento esencial de la conexión de la propiedad confiscada y su utilización en, o procedencia de, la comisión de delito. Id. En ambos casos, al advenir final y firme la determinación del tribunal, el imputado *61queda “exonerado” del delito imputado en la denuncia original y libre de todo procedimiento judicial en cuanto al mismo delito. íd. Esta norma tiene el propósito de evitar incongruencias injustificadas entre el ordenamiento criminal y el civil. Id.
En el caso de autos, las denuncias contra la señora Suá-rez Morales fueron desestimadas por incumplimiento con los términos de juicio rápido en la etapa de vista de deter-minación de causa probable para acusar. De entrada valga distinguir este caso de nuestros pronunciamientos en Del Toro Lugo v. E.L.A., supra, y Carlo v. Srio. de Justicia, supra, en cuanto a que en estos últimos hubo una adjudi-cación por parte del tribunal sobre la suficiencia de la prueba, la cual advino final y firme. De esa manera, se agotaron las oportunidades del Estado de procesar nueva-mente por la vía criminal al imputado. Empero, en el caso ante nos, al haberse desestimado las denuncias por viola-ción a los términos de juicio rápido, el Estado podría volver a presentar acusaciones conforme a la Regla 67 de Procedimiento Criminal, supra, sujeto a las limitaciones del tér-mino prescriptivo.
No obstante lo anterior, en este caso el Ministerio Pú-blico no solicitó vista preliminar en alzada y la desestima-ción de los cargos advino final y firme. Tampoco solicitó reconsideración. Aunque en este caso no hubo una adjudi-cación en los “méritos” sobre la culpabilidad o inocencia de la señora Suárez Morales, la desestimación de las denun-cias en su contra la exoneró del delito imputado. Ello en vista de que el Estado no solicitó reconsideración, no acu-dió en alzada, ni ha mostrado interés ostensible alguno en volver a presentar denuncias a pesar del período de tiempo razonable que ha transcurrido desde la desestimación. To-davía más, de las circunstancias totales aquí presentes se desprende la dejadez o falta de interés del Estado para encausar criminalmente a Suárez Morales. A la fecha han transcurrido aproximadamente dos años y medio desde la *62desestimación del caso criminal y no hay indicios de que se volverá a denunciar. No podemos sancionar este proceder, pues estaríamos promoviendo un estado de indefensión en perjuicio de la persona que por falta de diligencia del Es-tado no es procesada oportunamente y, como consecuencia de ello, tiene que tolerar que se limite la disponibilidad de defensas en el caso de confiscación.
No procede el argumento del Procurador General en cuanto a que la doctrina de impedimento colateral por sentencia no aplica al caso de autos porque la desestimación de los cargos criminales por juicio rápido no es final y firme, ya que el Ministerio Público puede volver a presentar denuncias conforme a la Regla 67 de Procedimiento Criminal, supra. En el caso de autos la desestimación de las denuncias ciertamente advino final y firme. Una sentencia es “final” cuando el tribunal ha resuelto todas las cuestiones planteadas, y contra la cual cualquier parte podría interponer un recurso de apelación dentro del término dispuesto para ello en el ordenamiento procesal vigente. De otra parte, una sentencia “final y firme” es aquella contra la cual no cabe recurso de apelación debido a que transcurrió el referido término para solicitar apelación, o por razón de que, presentado el recurso de apelación, el tribunal apelativo la confirmó y los términos de reconsideración ya transcurrieron, o por ambas. Bolívar v. Aldrey, Juez de Distrito, 12 D.P.R. 273 (1907).
En el caso ante nos, la desestimación de los car-gos criminales contra la señora Suárez Morales es final y firme, pues desde la fecha en que el tribunal de instancia emitió el fallo desestimatorio a la fecha en que se declaró “ha lugar” la impugnación de la confiscación había transcurrido aproximadamente año y medio. Más aún, hasta hoy han pasado aproximadamente dos años y medio sin que se haya denunciado nuevamente. Tampoco se alega ante nos la existencia de algún esfuerzo por parte del Ministerio Público para presentar nuevas denuncias. Aunque *63si bien es cierto que podrían presentarse denuncias nueva-mente contra la señora Suárez Morales por los mismos de-litos conforme la Regla 67 de Procedimiento Criminal, supra, también es cierto que no se hizo y la exoneración de Suárez Morales mediante la desestimación de las denun-cias la liberó del proceso criminal en su contra. La posibi-lidad de un nuevo proceso criminal no es suficiente para sostener el vínculo necesario entre la propiedad ocupada y la comisión del delito en casos como el de marras, cuando ha transcurrido un período de tiempo más que razonable desde la desestimación de las acusaciones sin que el'Estado haya indicado de alguna manera su intención de acusar nuevamente.
Desde la desestimación de los cargos criminales en este caso han transcurrido cerca de dos años y medio, y el Es-tado no ha demostrado indicios de comenzar un nuevo pro-ceso criminal contra la señora Suárez Morales. Sólo se li-mita a alegar su facultad legal para hacerlo y de esa manera excluir la doctrina de impedimento colateral por sentencia en el caso de autos. En estas circunstancias, no se debe sancionar la actuación del Estado de mantener a una persona mortificada por la amenaza de un segundo proceso criminal durante años y, a la vez, por ese mismo fundamento, limitarle las posibilidades de defender su pro-piedad en el procedimiento de confiscación. Al así actuar y dilatar el proceso criminal, el Estado excluye totalmente la posibilidad de que se obtenga una absolución o exoneración en el ámbito penal con la consecuencia de que el propieta-rio de la cosa ocupada sí podría entonces interponer la doc-trina de impedimento colateral por sentencia en el proceso de confiscación.
Lo contrario implicaría posibles resultados incompatibles entre el procedimiento criminal y el civil, pues de no progresar los cargos criminales en un segundo proceso, tendríamos al Estado confiscando propiedad de una persona que posteriormente ha sido absuelta o exonerada *64del delito imputado, o contra la cual no se presenten nuevas denuncias, como ocurrió en el caso de autos. Debemos tener presente que las confiscaciones no son favorecidas por los tribunales y que los estatutos que las autorizan deben in-terpretarse restrictivamente de manera que dicho proceso sea consecuente con la justicia y los dictados de la razón. Del Toro Lugo v. E.L.A., supra; Carlo v. Srio. de Justicia, supra; Pueblo v. González Cortés, 95 D.P.R. 164 (1967). Afín con lo anterior, la tendencia en nuestra jurisdicción ha sido hacia la atenuación de la severidad de la confiscación. General Accident Ins. Co. v. E.L.A., 137 D.P.R. 466 (1994); Del Toro Lugo v. E.L.A, supra.
De otra parte, podría darse el caso en que luego de adjudicado el pleito de impugnación de la confiscación, el Ministerio Público presente nuevas acusaciones según se dispone en la Regla 67 de Procedimiento Criminal, supra, y la persona acusada resulte convicta. No obstante, no debe penalizarse al propietario de la cosa ocupada con la exclusión de la doctrina de cosa juzgada en procesos de confiscación, cuando fue precisamente por falta de diligencia del Estado en el trámite del proceso criminal que se obtuvo un resultado favorable a dicho propietario. Se estaría beneficiando doblemente al Estado por su incumplimiento con los términos de juicio rápido: no sólo podría volver a presentar nuevas acusaciones o denuncias sino que también excluiría del proceso de confiscación la aplicación de la doctrina de cosa juzgada. Ello, a pesar de que el Estado mismo provocó la desestimación de los cargos criminales con la consecuencia de que además de sujetar al imputado al trajín de un segundo proceso criminal, tiene la ventaja de excluir un importante fundamento para impugnar la acción de confiscación.
*65IV
En resumen, resolvemos que procede declarar “ha lugar” la demanda de impugnación de confiscación presentada en el caso de autos por la señora Suárez Morales a la luz de la doctrina de cosa juzgada en su modalidad de impedimento colateral por sentencia.
Por los fundamentos que anteceden, se expide el auto de “certiorari” y se confirma la decisión del Tribunal de Apelaciones.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez concurrió sin opi-nión escrita.

 34 L.P.R.A. Ap. II.


 Ley Núm. 93 de 13 de julio de 1988, según enmendada, 34 L.P.R.A. sec. 1723 et seq.


 Ley Núm. 4 de 23 de junio de 1971, según enmendada, 24 L.P.R.A. sec. 2411b, sobre parafemalia relacionada con sustancias controladas.


 Ley Núm. 404 de 11 de septiembre de 2000 (25 L.P.R.A. sec. 459).


 Esta regla dispone la desestimación de la denuncia cuando la persona ha estado sumariada “por un total de treinta (30) días después de su arresto sin que se le hubiese celebrado la vista preliminar en los casos en que deba celebrarse”. 34 L.P.R.A. Ap. II, R. 64(n)(5).


 Esta regla dispone que la desestimación del proceso criminal no es impedi-mento para que se inicie otro proceso por el mismo delito, a menos que el defecto por el cual se desestimó sea insubsanable o que la desestimación haya sido por violación a los términos de juicio rápido en casos de delitos menos graves. 34 L.P.R.A. Ap. II, R. 67.


 Desde el 29 de diciembre de 2003 hasta el 17 de febrero de 2004, el Procu-rador General de Puerto Rico presentó ante nuestra consideración siete recursos de certiorari en los que plantea la misma controversia: Los cinco primeros recursos ya fueron declarados sin lugar, a saber: CC-2003-977, Popular Auto, Inc. y otros v. E.L.A. y CC-2003-981, Reliable Financial Services y otros v. E.L.A, que fueron declarados sin lugar mediante Resoluciones emitidas el 6 de febrero de 2004; el recurso CC-2004-41, Eduardo Otero Pagán v. E.L.A, que fue declarado sin lugar mediante Resolución de 13 de febrero de 2004; los recursos CC-2004-91, Cordero Cruz v. E.L.A., y CC-2004-92, Ángel Luis Santiago González v. E.L.A., que fueron igualmente desestimados mediante Resoluciones emitidas el 5 de marzo de 2004; el CC-2004-116, Insurance Co. & Reliable Financial Services y Otro v. E.L.A, que fue declarado sin lugar mediante Resolución de 12 de marzo de 2004.